Order entered July 31, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00378-CV

                                  TODD PRUETT, Appellant

                                                V.

                              MARK STOLZ, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                            ORDER

       Before the Court is appellant’s July 24, 2013 motion for an extension of time to file a

brief. Appellant explains that he needs an extension of time to file a brief because he is trying to

obtain a reporter’s record from the 265th Judicial District Court in Dallas County, Texas. By

order signed on May 24, 2013, this Court denied appellant’s motion for the reporter’s record

from the 265th Judicial District Court, because no record from the proceedings in the 265th

Judicial District Court was made part of the record in the proceedings on appeal in this case.

       For this reason, we DENY appellant’s motion.
       On the Court’s own motion, we ORDER appellant to file his brief on or before August

23, 2013. We caution appellant that failure to file a brief by that date will result in dismissal of

the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1)

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE